ORDER

PER CURIAM.
Lynn Behle appeals the trial court’s order granting summary judgment in defendants’ favor on Behle’s claim for damages arising out of injuries she sustained in the course and scope of her employment. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a brief memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).